Name: Commission Implementing Decision (EU) 2017/2355 of 14 December 2017 authorising the placing on the market of UV-treated mushrooms as a novel food under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document C(2017) 8474)
 Type: Decision_IMPL
 Subject Matter: health;  marketing;  deterioration of the environment;  agricultural activity
 Date Published: 2017-12-16

 16.12.2017 EN Official Journal of the European Union L 336/52 COMMISSION IMPLEMENTING DECISION (EU) 2017/2355 of 14 December 2017 authorising the placing on the market of UV-treated mushrooms as a novel food under Regulation (EC) No 258/97 of the European Parliament and of the Council (notified under document C(2017) 8474) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (1), and in particular Article 7 thereof, Whereas: (1) On 10 June 2016, the company EkoidÃ © AB made a request to the competent authority of Sweden to place UV-treated mushrooms (Agaricus bisporus) with increased levels of vitamin D2 on the Union market as a novel food within the meaning of point (f) of Article 1(2) of Regulation (EC) No 258/97. (2) On 27 February 2017, the competent authority of Sweden issued its initial assessment report. In that report, it came to the conclusion that the UV-treated mushrooms (Agaricus bisporus) with increased levels of vitamin D2 meet the criteria for novel food set out in Article 3(1) of Regulation (EC) No 258/97. (3) On 2 March 2017, the Commission forwarded the initial assessment report to the other Member States. (4) Reasoned objections were raised by other Member States within the 60-day period laid down in the first subparagraph of Article 6(4) of Regulation (EC) No 258/97. Additional explanations by the applicant alleviated those concerns to the satisfaction of the Member States and of the Commission. (5) Point 1 of Part A of Annex VI to Regulation (EU) No 1169/2011 of the European Parliament and of the Council (2) requires that the name of the food shall include or be accompanied by particulars as to the specific treatment that a food has undergone in all cases where omission of such information could mislead the consumers. As consumers do not normally expect mushrooms to be subject to UV-treatments, the name of the food shall include or be accompanied by such information in order to avoid consumers to be misled. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Mushrooms (Agaricus bisporus) which have been UV-treated to increase the level of vitamin D2 as specified in the Annex to this Decision may be placed on the Union market as a novel food. Article 2 The designation of mushrooms (Agaricus bisporus) being UV-treated to increase the level of vitamin D2 authorised by this Decision shall be UV-treated mushrooms (Agaricus bisporus). Article 3 This Decision is addressed to EkoidÃ © AB, VÃ ¥rbruksgatan 67, 583 32 LinkÃ ¶ping, Sweden. Done at Brussels, 14 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 43, 14.2.1997, p. 1. (2) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18). ANNEX SPECIFICATIONS OF UV-TREATED MUSHROOMS (AGARICUS BISPORUS) WITH INCREASED LEVELS OF VITAMIN D2 Description/Definition: Commercially grown Agaricus bisporus to which UV light treatment is applied to harvested mushrooms yielding a vitamin D2 content of  ¤ 10 Ã ¼g/100 g fresh weight. UVB radiation: a process of radiation in ultraviolet light within the wavelength of 290-320 nm. Vitamin D2: Chemical name (3Ã ²,5Z,7E,22E)-9,10-secoergosta-5,7,10(19),22-tetraen-3-ol Synonym Ergocalciferol CAS No 50-14-6 Molecular weight 396,65 g/mol Contents: Vitamin D2 in the final product: 5-10 Ã ¼g/100g fresh weight at the expiration of shelf life.